       Case 2:20-cv-01704-APG-BNW Document 12
                                           11 Filed 02/08/21
                                                    02/01/21 Page 1 of 4



 1 LUCIAN J. GRECO, JR., ESQ.
     Nevada State Bar No. 10600
 2 JARED G. CHRISTENSEN, ESQ.
     Nevada State Bar No. 11538
 3 DELEELA M. WEINERMAN, ESQ.
     Nevada State Bar No. 13985
 4 BREMER WHYTE BROWN & O’MEARA LLP
     1160 N. TOWN CENTER DRIVE
 5 SUITE 250
     LAS VEGAS, NV 89144
 6 TELEPHONE: (702) 258-6665
     FACSIMILE: (702) 258-6662
 7 lgreco@bremerwhyte.com
     jchristensen@bremerwhyte.com
 8 dweinerman@bremerwhyte.com
 9 Attorneys for Defendant,
     JAMES RIVER INSURANCE COMPANY
10
11                               IN THE UNITED STATES DISTRICT COURT
12                                   FOR THE DISTRICT OF NEVADA
13
14 EILEEN MUNGUIA, an individual,                 )   Case No. 2:20-CV-01704-APG-BNW
                                                  )
15                      Plaintiff,                )   STIPULATION AND ORDER TO
                                                  )   EXTEND DISCOVERY
16            vs.                                 )   (FIRST REQUEST)
                                                  )
17 JAMES RIVER INSURANCE                          )
     COMPANY, a foreign corporation;              )
18 DOES I through X, inclusive and ROE            )
     BUSINESS ENTITIES I through X,               )
19 inclusive,                                     )
                                                  )
20                      Defendants.               )
21
22            Plaintiff, Eileen Munguia, by and through her attorneys of record, Ramzy P.
23 Ladah, Esq. and Carl R. Houston, Esq. of Ladah Law Firm, and Defendant, James
24 River Insurance Company by and through its attorneys of record, Lucian J. Greco, Jr,
25 Esq., Jared G. Christensen, Esq. and Deleela M. Weinerman, Esq. of Bremer Whyte
26 Brown and O’Meara, LLP, hereby and for good cause described in this stipulation, and
27 in accord with Local Rule 6-1 and Local Rule 26-3, the parties hereby request this
28 Honorable Court to adopt and approve this stipulated extension to the discovery plan



     1256.823 4829-7342-2809.1
       Case 2:20-cv-01704-APG-BNW Document 12
                                           11 Filed 02/08/21
                                                    02/01/21 Page 2 of 4



 1 and continue the discovery deadlines 90 days as requested herein.
 2                               I.    LOCAL RULE 6-1 IS SATISFIED
 3            This is the first request for extension of discovery deadlines filed by the parties.
 4 Pursuant to the Stipulated Discovery Plan and Scheduling Order from December 1,
 5 2020, the following dates govern for purposes of discovery:
 6            1. Expert Disclosures:                                       March 14, 2021
 7            2. Rebuttal Expert Disclosures:                              April 13, 2021
 8            3. Discovery Cutoff Date:                                    May 13, 2021
 9            4. Dispositive Motions:                                      June 12, 2021
10            5. Joint Pre-Trial Order:                                    July 12, 2021
11            Due to Covid-19, there have been delays in conducting discovery. Plaintiff
12 produced a HIPAA authorization on January 13, 2021 and Defendant send out Medical
13 Records Requests to Plaintiff’s treatment providers on January 15, 2021. As such,
14 Defendant is still waiting on records from a number of providers, the records of which
15 are necessary for initial expert disclosures. Furthermore, the parties are in the midst of
16 settlement discussions and would like an opportunity to resolve this matter prior to
17 retaining experts and conducting further discovery. As such, the parties need additional
18 time to procure records, discuss settlement, retain experts, schedule depositions, and
19 to complete any additional discovery. Accordingly, the parties are requesting a 90-day
20 extension to all discovery deadlines.
21            The instant request comports with Local Rule 6-1, in that no request is being
22 made after the expiration of the specified period.
23                               II.   LOCAL RULE 26-3 IS SATISFIED
24            The instant request to extend discovery deadlines satisfies the requisites of Local
25 Rule 26-3. Additionally, good cause exists for the extension. While the parties would
26 like to reach a settlement, due to Covid-19, there have been delays in conducting
27 discovery. Plaintiff produced a HIPAA authorization on January 13, 2021 and
28 Defendant send out Medical Records Requests to Plaintiff’s treatment providers on
                                                   2

     1256.823 4829-7342-2809.1
       Case 2:20-cv-01704-APG-BNW Document 12
                                           11 Filed 02/08/21
                                                    02/01/21 Page 3 of 4



 1 January 15, 2021. As such, Defendant is still waiting on records from a number of
 2 providers, the records of which are necessary for initial expert disclosures.
 3 Furthermore, the parties are in the midst of settlement discussions and would like an
 4 opportunity to resolve this matter prior to retaining experts and conducting further
 5 discovery. As such, the parties need additional time to procure records, discuss
 6 settlement, retain experts, schedule depositions, and to complete any additional
 7 discovery. Accordingly, the parties are requesting a 90-day extension to all discovery
 8 deadlines.
 9            Listed below is a statement specifying the discovery completed in this case:
10 Plaintiff’s Initial Disclosures of Witnesses                          November 30, 2020
     and Documents
11
     James River Insurance Company’s Initial                             December 29, 2020
12 Early Case Conference List of Witnesses and
     Documents Pursuant to F.R.C.P. 26(a)(1)
13
14            Based on the foregoing, it is necessary to extend the discovery deadlines, so the
15 parties can procure records, discuss settlement, retain experts, schedule depositions,
16 and to complete any additional discovery.
17            Finally, under Local Rule 26-3(d), it is necessary to articulate a proposed
18 schedule for completing all remaining discovery. The parties are requesting an
19 additional 90 days be afforded for discovery.
20 The following deadlines are requested.
21            1. Expert Disclosures:                                     June 14, 2021
22            2. Rebuttal Expert Disclosures:                            July 14, 2021
23            3. Discovery Cutoff Date:                                  August 11, 2021
24            4. Dispositive Motions:                                    September 10, 2021
25 ///
26 ///
27 ///
28 ///
                                                  3

     1256.823 4829-7342-2809.1
       Case 2:20-cv-01704-APG-BNW Document 12
                                           11 Filed 02/08/21
                                                    02/01/21 Page 4 of 4



 1            5. Joint Pre-Trial Order:                                  October 11, 2021
 2
              The parties hereby stipulate to the proposed changes in the discovery deadlines.
 3
     Dated this 1st day of February 2021              Dated this 1st day of February 2021
 4
     LADAH LAW FIRM                                   BREMER WHYTE BROWN &
 5                                                    O’MEARA, LLP
 6
 7 By: /s/ Carl R. Houston                            By: /s/ Deleela M. Weinerman
 8 Ramzy P. Ladah, Esq.                               Lucian J. Greco, Jr, Esq.
     Nevada Bar No. 11405                             Nevada Bar No. 10600
 9 Carl R. Houston                                    Jared G. Christensen, Esq.
10 Nevada Bar No. 11161                               Nevada Bar No. 11538
     Attorney for Plaintiff,                          Deleela M. Weinerman, Esq.
11 Eileen Munguia                                     Nevada Bar No. 13985
12                                                    Attorneys for Defendant,
                                                      James River Insurance Company
13
14                                            ORDER

15                                    IT IS SO ORDERED:

16
                 2/8/2021
17 Dated:
                                              UNITED STATES MAGISTRATE JUDGE
18
19
              The STIPULATION AND ORDER TO EXTEND DISCOVERY (FIRST
20
     REQUEST) in 2:20-CV-01704-APG-BNW was submitted by:
21
     BREMER WHYTE BROWN & O’MEARA LLP
22
     By: /s/ Deleela M. Weinerman, Esq.
23 Lucian J. Greco, Jr, Esq.
24 Nevada  State Bar No. 10600
   Jared G. Christensen, Esq.
25 Nevada  State Bar No. 11538
   Deleela M. Weinerman
26 Nevada  State Bar No. 13985
   Attorneys for Defendant,
27 James River Insurance Company
28
                                                  4

     1256.823 4829-7342-2809.1
